DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments filed 11 May 2020 are hereby acknowledged.  Presently, Claims 1-6, 8-17, and 19-22 remain pending.
Claim Objections
Claims 9 and 13 are objected to because of the following informalities:  
With regard to Claim 9, the claim recite the limitation “to imaged” should ready “to be imaged”. 
With regard to Claim 13, the claim recite the limitation “comprising” should read “further comprising”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3, 8-9, 11-17, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The limitation “the contrast agent” in Claim 3 is indefinite because it is unclear whether the Applicant is referring to the contrast of each of the two or more targets or a particular one contrast agent of one of the two or more targets.  Clarification is required.
The term "about 5000 frame" in claims 8 and 19 is a relative term which renders the claim indefinite.  The term “about 5000 frame " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
With regard to Claim 11, on line 3, the limitation “the volume” lacks adequate antecedent basis.  Clarification is required. 
With regard to Claim 13, the second instance of “contrast agent” is indefinite because it is unclear whether or not it refers to the same or a different contrast agent from that previously recited in line 1.  For present purposes of examination, the limitation shall be construed as “a contrast agent, wherein the contrast agent is adapted…”
With regard to Claim 14, the limitation “the contrast agent” is indefinite because it is unclear to which contrast agent of the “each of the two or more targets” previously recited in Claim 13 the Applicant is referring to.  Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 10-14, 17, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Averkiou et al (US Pub No 2010/0298710).

Regarding claim 1, Averkiou teaches a method for generating an ultrasound image of a volume, the method comprising (Figure 1, abstract): 
detecting a position of each of two or more targets in the volume to be imaged (Figure 5, para. 0025-0027; ex: perfused metastasis 50 stands out distinctly in the harmonic image and its border can be outlined by a tracing 52. The tracing can be done manually or by automated or semi-automated processing such as border detection, a thresholding process, or a region-growing technique initiated by indication of a seed point on the border of the metastasis. The border tracing 52 thus defines the region of interest (ROI) of the metastasis within its border. Tracing a region of normal tissue as shown by the tracing 54 in FIGS. 5, the two or more targets are the 54 and 52); 
generating and directing a single beam of ultrasound energy toward the volume by simultaneously focusing the single beam on each of the two or more the target positions 
detecting the ultrasound energy from each of the two or more the target positions (Figure 1, element 12, paras. 0019-0020, ex: resulting in the reception of multiple echoes for each scanned point in the image field. The echoes corresponding to a common spatial location are referred to herein as an ensemble of echoes, and are stored in the ensemble memory 22, from which they can be retrieved and processed together.); and 
using the detected ultrasound energy to generate an image of the volume to be imaged (Figure 1, element 38, para. 0021, The signals are then processed for the formation of two dimensional, three dimensional, spectral, parametric, or other desired image in image processor 36, and the image is then displayed on a display 38. Detected fundamental (linear) signals which do not need speckle reduction processing are coupled directly to the image processor 36 for image formation and display.).

Regarding claim 2, Averkiou teaches The method of claim 1, wherein the each of the two or more targets comprises a contrast agent (para. 0024, ex:  contrast agent perfusion echo data is acquired over a sequence of images as the contrast agent arrives at the location of a metastasis in the body, builds up, and then washes out.).

Regarding claim 3, Averkiou teaches The method of claim 2, wherein the contrast agent comprises one or more microbubble, one or more microdroplet, or a combination thereof (para. 0017, ex: The transmit signals are modulated by the nonlinear response of contrast agent microbubbles encountered by the beam).

Regarding claim 6, Averkiou teaches The method of claim 1, comprising transmitting pulses according to a sequence, which simultaneously focuses the single beam on each of the two or more the target positions (paras. 0018 and 0027, ex: a transmitter 16 which transmits pulses of a selected modulation characteristic in a desired beam direction for the return of harmonic echo components from scatterers within the body. ).

Regarding claim 10, Averkiou teaches The method of claim 1, wherein the volume to be imaged comprises a microvasculature of a tumor in a subject (para. 0004). 

Regarding claim 11, Averkiou teaches An imaging system comprising (Figure 1, para. 0017): 
at least one ultrasound transducer configured to detect a position of each of two or more targets in the volume to be imaged (Figure 5, para. 0025-0027; ex: perfused metastasis 50 stands out distinctly in the harmonic image and its border can be outlined by a tracing 52. The tracing can be done manually or by automated or semi-automated processing such as border detection, a thresholding process, or a region-growing technique initiated by indication of a 
a processor programmed to analyze data acquired by the ultrasound transducer from the volume in order to output an image from the volume (Figure 1, element 38, para. 0021, The signals are then processed for the formation of two dimensional, three dimensional, spectral, parametric, or other desired image in image processor 36, and the image is then displayed on a display 38. Detected fundamental (linear) signals which do not need speckle reduction processing are coupled directly to the image processor 36 for image formation and display.).



Regarding claim 13, Averkiou teaches The system of claim 11, comprising a contrast agent, wherein contrast agent is adapted for administration to the volume, such that the each of the two or more targets can comprise a contrast agent (para. 0024, ex:  contrast agent perfusion echo data is acquired over a sequence of images as the contrast agent arrives at the location of a metastasis in the body, builds up, and then washes out.).

Regarding claim 14, Averkiou teaches The system of claim 13, wherein the contrast agent comprises one or more microbubble, one or more microdroplet, or a combination thereof (para. 0017, ex: The transmit signals are modulated by the nonlinear response of contrast agent microbubbles encountered by the beam).
 
Regarding claim 17, Averkiou teaches The system of claim 11, wherein the at least one ultrasound transducer is configured to transmit pulses according to a temporal sequence that simultaneously focuses the single beam on each of the two or more the target positions (paras. 0020 and 0027, ex: In the ultrasound system of FIG. 1, multiple waves or pulses are transmitted in each beam direction using different modulation techniques).



Regarding claim 22, Averkiou teaches A non-transitory computer readable medium having stored thereon executable instructions that when executed by the processor of a computer control the computer to perform steps comprising (figure 1, element 22, memory): detecting a position of each of two or more targets in the volume to be imaged Figure 5, para. 0025-0027; ex: perfused metastasis 50 stands out distinctly in the harmonic image and its border can be outlined by a tracing 52. The tracing can be done manually or by automated or semi-automated processing such as border detection, a thresholding process, or a region-growing technique initiated by indication of a seed point on the border of the metastasis. The border tracing 52 thus defines the region of interest (ROI) of the metastasis within its border. Tracing a region of normal tissue as shown by the tracing 54 in FIGS. 5); generating and directing a single beam of ultrasound energy toward the volume by simultaneously focusing the single beam on each of the two or more the target positions (Figure 1, element 16, paras. 0018-0020, ex: which transmits waves, or pulses of a selected modulation characteristic in a desired beam direction for the return of harmonic echo components from scatterers within the body. The transmitter is responsive to a number of control parameters which determine the characteristics of the transmit beams. The beamformer may be a multiline beamformer which produces two or more sequences of echo signals along multiple spatially distinct receive scanlines in response to a single transmit beam); detecting the ultrasound energy from each of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 8-9, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Averkiou et al (US Pub No 2010/0298710) in the view of Daigle et al. (US Pub No. 2009/0326379).


However, Averkiou failed to explicitly teach a plane wave.
 Daigle, in the same field of endeavor in the subject of ultrasound imaging, teaches directing a plane wave into the volume (para. 0059, ex: all transducer elements are fired in phase to produce a segment of a plane wave).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Averkiou to incorporate the teachings of Daigle to provide a plane wave. This modification will result in imaging the entire field of view with a single pulse and thereby achieve extremely fast frame rates which will result in higher resolution. 

Regarding claim 5, Averkiou teaches The method of claim 1, wherein detecting a position of each of two or more targets (paras. 0025 and 0027).
However, Averkiou failed to explicitly teach that the detecting process is carried out continually.
Daigle, in the same field of endeavor in the subject of ultrasound imaging, teaches detecting process is carried out continually (paras. 0107 and 0101).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Averkiou to incorporate the teachings of 

Regarding claim 8, Averkiou teaches The method of claim 1, however, failed to explicitly teach repeating the steps at a frame rate of at least about 5,000 frames per second.
Daigle, in the same field of endeavor in the subject of ultrasound imaging, teaches repeating the steps at a frame rate of at least about 5,000 frames per second (para. 0056, ex: a frame rate of up to the maximum value permitted by the round trip travel time, typically, 1 kHz.ltoreq.PRF.sub.max.ltoreq.12 kHz). 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Averkiou to incorporate the teachings of Daigle to provide a high frame rate. This modification will decrease the acquisition time as well as increase the resolution and contrast of the results (0096).

Regarding claim 9, Averkiou teaches The method of claim 1, wherein the volume to imaged comprises a tissue in a subject, however, failed to explicitly teach wherein the tissue is selected from the group consisting of brain, breast and thyroid tissue.
Daigle, in the same field of endeavor in the subject of ultrasound imaging, teaches wherein the tissue is selected from the group consisting of brain, breast and thyroid tissue (para. 0004).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Averkiou to incorporate the teachings of 

Regarding claim 15, Averkiou teaches The system of claim 11, wherein the at least one ultrasound transducer is configured to detect a position of each of two or more targets by generating and directing a wave into the volume (paras. 0018-0020).
However, Averkiou failed to explicitly teach a plane wave.
 Daigle, in the same field of endeavor in the subject of ultrasound imaging, teaches directing a plane wave into the volume (para. 0059, ex: all transducer elements are fired in phase to produce a segment of a plane wave).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Averkiou to incorporate the teachings of Daigle to provide a plane wave. This modification will result in imaging the entire field of view with a single pulse and thereby achieve extremely fast frame rates which will result in higher resolution.

Regarding claim 16, Averkiou teaches The system of claim 11, wherein the at least one ultrasound transducer is configured to detect a position of each of two or more targets (paras. 0025 and 0027).
However, Averkiou failed to explicitly teach that the detecting process is carried out continually.

It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Averkiou to incorporate the teachings of Daigle to provide a continuous detection process. This modification will improve the diagnosis process as well as it helps with observing the desired organ in real time. 

Regarding claim 19, Averkiou teaches The system of claim 11, however, failed to explicitly teach wherein the system is configured to repeat functions at a frame rate of at least about 5,000 frames per second.
Daigle, in the same field of endeavor in the subject of ultrasound imaging, teaches repeating the steps at a frame rate of at least about 5,000 frames per second (para. 0056, ex: a frame rate of up to the maximum value permitted by the round trip travel time, typically, 1 kHz.ltoreq.PRF.sub.max.ltoreq.12 kHz). 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Averkiou to incorporate the teachings of Daigle to provide a high frame rate. This modification will decrease the acquisition time as well as increase the resolution and contrast of the results (0096).

Regarding claim 20, Averkiou teaches The system of claim 11, however, failed to explicitly teach wherein the system is configured to image a volume comprising a tissue in a 
Daigle, in the same field of endeavor in the subject of ultrasound imaging, teaches wherein the tissue is selected from the group consisting of brain, breast and thyroid tissue (para. 0004).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Averkiou to incorporate the teachings of Daigle to provide a volume to be imaged (breast). This modification is obvious since the device can image any tissue or volume. 

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. US10188370, to Gu et al, in the subject of Ultrasound imaging system and method
US Pub No. US 2017/0071576, to Du et al, in subject of Ultrasound imaging system and method
US Pub NO. US 2017/0055953, to Ohuchi, in the subject of medical image diagnostic apparatus 
US Pub No. US 2015/0359521, to Santos, in the subject of ultrasound multiline line transmit 
US Pub No. US 2015/0196281, to Takagi, in the subject of ultrasound diagnostic device
US Pub No. US 2015/0010222, to Provost, in the subject of system and method of high frame rate streaming for treatment monitoring 
US Pub No. US 2009/0069675, to Srinivasan, in the subject of ultrasound imaging
US Pub No. US 2008/0234580, to Bruce, in the subject of ultrasound imaging

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793           



/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793